        Case 3:20-cv-00201-RNC Document 147 Filed 08/25/20 Page 1 of 1



                             United States District Court
                               District of Connecticut

 Selina Soule, et al.,
 Plaintiffs
                                                                            No. 20-cv-201
 v.
                                                                          August 25, 2020
 Connecticut Ass’n of Schools, Inc.,
 et al.,
 Defendants

                     Motion for Retroactive Extension of Time
                   in Which to File Certificate of Good Standing


       On July 2nd, the Court granted the intervenor-defendants’ counsel James Esseks

an extension of time in which to file his certificate of good standing in support of his pro

hac vice status, until August 1st. ECF # 127. Although he made multiple paper

applications to the New York Supreme Court’s Appellate Division, First Department for

a certificate of good standing in accordance with its instructions, that court did not

respond, and in early August announced that it was no longer accepting paper

applications. In line with that court’s revised instructions, Mr. Esseks applied online

and received a scanned certificate of good standing, which is attached here. The delay

regretfully caused him to miss this Court’s August 1st deadline. He now requests that

the Court retroactively extend his filing deadline by deeming the attached certificate

timely filed.

                                                 s/ Dan Barrett
                                                 Dan Barrett (ct29816)
                                                 Elana Bildner (ct30379)
                                                 ACLU Foundation of Connecticut
                                                 765 Asylum Avenue, 1st Floor
                                                 Hartford, CT 06105
                                                 (860) 471-8471
                                                 e-filings@acluct.org

                                                 Counsel for Andraya Yearwood and
                                                 Thania Edwards on behalf of T.M.
